Connor, J.
There was no error in the order made in this proceeding by the judge of the Superior Court of Eorsyth County at October Term, 1933, of said court, allowing the University of North Carolina to intervene in the proceeding in accordance with its motion made after the judgment had been rendered in the proceeding at March Term, 1933, of said court. The intervener was not a party to the proceeding at the time the judgment was rendered, and therefore was not bound by its provisions. On the facts alleged in its motion, which was in writing, the intervener had an interest not only in the controversy which was involved in the proceeding, but also in its subject matter. The contro*792versy between tbe plaintiff and defendants had been determined by tbe judgment, but tbe subject matter of tbe controversy was in tbe custody of tbe court, or subject to its control, at tbe time tbe motion was made. "Whether or not, on these facts, tbe University of North Carolina should be allowed to intervene in tbe proceeding in accordance with its motion was a matter resting in tbe sound discretion of tbe court, and its order allowing tbe motion is for' that reason not subject to review by this Court. Bank v. Lewis, 203 N. C., 644, 166 S. E., 800. We think, however, that in tbe instant case tbe court properly exercised its discretion when it allowed tbe University of North Carolina to intervene in tbe proceeding, and to assert therein its claim, under tbe Constitution and laws of this State, to tbe property,- real and personal, which was owned by Ed L. Carter at bis death.
At bis death on 20 August, 1932, Ed L. Carter left surviving him no person who was entitled to bis property, real or personal, as bis heir at law or as bis next of kin. He died intestate. He bad never married. He was tbe only child of Bettie Carter, who- bad predeceased him. He was her illegitimate son. Under tbe Constitution and laws of this State, 'in force at tbe death of Ed L. Carter, bis property, both real and personal, subject only to tbe claims of bis creditors, if any, vested immediately in tbe University of North Carolina (see In re Neal, 182 N. C., 405, 109 S. E., 70), and could not be divested by a statute enacted by tbe General Assembly subsequent to bis death. Chapter 256, Public Laws of North Carolina, 1935, which was ratified on 29 April, 1935, is not applicable to tbe instant case, notwithstanding tbe provisions of section 3 of tbe statute.
There is no error in tbe judgment of which tbe plaintiffs or tbe defendants can complain. On tbe facts agreed, neither tbe plaintiffs nor the defendants have any right, title, or interest in tbe property, real or personal, which was owned by Ed L. Carter at bis death. Tbe judgment must be and is
Affirmed.